RIPPLE, Circuit Judge,
concurring.
I join the judgment of the court and that part of the principal opinion that holds that the case is moot. I also agree that we should follow the course customary in cases that become moot on appeal and vacate the previous orders in the ease. Having taken this action, the court ought to refrain from discussing the merits in even a tentative fashion. Given our action in declaring the case moot and in vacating the *725orders of the district court, it is quite clear that the opinion of the district court does not represent the law of the circuit. Likewise, it ought to be clear that the dicta of this court, in a case over which it has no jurisdiction, does not constitute the law of the circuit.